Not For Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 08-1769

                MARITZA I. RAMOS-MERCADO, et al.,

                      Plaintiffs, Appellants,

                                    v.

          PUERTO RICO ELECTRIC POWER AUTHORITY, et al.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jaime Pieras, Jr., U.S. District Judge]


                                 Before

                       Lynch, Chief Judge,
                Selya and Lipez, Circuit Judges.



     Marcelle D. Martell Jovet for appellants.
     Leticia Casalduc-Rabell, Assistant Solicitor General, with
whom Maite D. Oronoz-Rodríguez, Acting Solicitor General, and
Ileana M. Oliver-Falero, Acting Deputy Solicitor General, were on
brief, for appellees Rodríguez-Ruiz and Hernández-Ramos in their
individual capacities.
     Marie L. Cortés, López López & Associates, for appellees
Puerto Rico Electric Power Authority, Rodríguez-Ruiz, and
Hernández-Ramos in their official capacities.


                          December 18, 2009
            PER CURIAM.       Appellant Maritza Ramos-Mercado commenced

this   action   pursuant   to    42   U.S.C.      § 1983     against      her   former

employer,   appellee    Puerto     Rico       Electric   Power     Authority,      and

others.   She alleged in her complaint that the appellees deprived

her of property without due process of law when they refused to

reinstate her as a career attorney following a ten-year leave of

absence. The district court dismissed her complaint for failure to

state a claim.

            We affirm, concluding that Ramos-Mercado was provided

with all the process that was due under the facts of this case.

                                         I.

            Ramos-Mercado's      claims        arise   out   of    her    employment

relationship     with   the     Puerto    Rico     Electric       Power    Authority

("PREPA"), a public corporation of the Commonwealth of Puerto Rico.

PREPA originally hired Ramos-Mercado as a career attorney in 1980.

Ramos-Mercado worked in that capacity until 1997, when she was

appointed to a twelve-year term as a Superior Court Judge for the

Commonwealth of Puerto Rico.             At the time of the appointment,

Ramos-Mercado agreed to be voluntarily separated from her PREPA

position. She alleges that the terms of the separation granted her

the right to return to PREPA at the end of her judicial service, at

a pay grade commensurate to that of her former position.

            On February 27, 2007, two years before Ramos-Mercado's

judicial term expired, the Puerto Rico Supreme Court permanently


                                         -2-
and immediately removed her from office.           The following week,

Ramos-Mercado met in person with appellee Jorge Rodríguez-Ruiz,

PREPA's Executive Director at the time, to ask to be reinstated as

a PREPA attorney.        Rodríguez-Ruiz assured Ramos-Mercado that he

would    forward   her   reinstatement   request   to   appellee   Aníbal

Hernández-Ramos, PREPA's Director of Human Resources.

            By letter dated April 11, 2007, Rodríguez-Ruiz advised

Ramos-Mercado that she was ineligible for immediate reinstatement.

He cited Public Law No. 184 of August 3, 2004, § 6.8, and PREPA's

personnel regulations, which limit the right of certain individuals

who have been removed from public office to be employed as civil

servants.    Rodríguez-Ruiz pointed out that Ramos-Mercado had been

removed from her position in the judiciary and concluded that she

would therefore be ineligible for employment with PREPA until she

had undergone "habilitation" with the Commonwealth of Puerto Rico

Office of Human Resources.1

            In a response dated April 20, 2007, Ramos-Mercado argued

that the law cited by Rodríguez-Ruiz was inapplicable to public

corporations such as PREPA.     She stated her view that there was "no

legal impediment" to her reinstatement.       She did not ask for any



     1
          The Director of the Office of Human Resources is
authorized, in his or her discretion, to readmit certain
individuals to the public service who would otherwise be
ineligible. See P.R. Laws Ann. tit. 3, § 1462g(2). The process
for requesting and receiving the Director's permission is known as
"habilitation" or "rehabilitation."

                                   -3-
further meetings, nor did she dispute the factual basis for PREPA's

decision (i.e., her removal from the judiciary).

            Rodríguez-Ruiz wrote a final response on June 11, 2007.

He once again cited Ramos-Mercado's removal from public office as

a barrier to her reinstatement, listing a number of laws and

regulations that made her ineligible for employment.           The letter

concluded: "If you are not in agreement with this decision, you

have a term of thirty days from receipt of this notice in which to

request review before the Puerto Rico Court of Appeals."

            The following month, Ramos-Mercado filed a complaint

under 42 U.S.C. § 1983 in the United States District Court for the

District of Puerto Rico, naming PREPA, Rodríguez-Ruiz, Hernández-

Ramos, and others as defendants.           She alleged that she had a

protected property interest in her employment with PREPA and that

the defendants deprived her of that interest without due process of

law when they refused to reinstate her, all in violation of her

constitutional rights. She also asserted supplemental claims under

Puerto Rico law.

            The defendants filed a motion to dismiss Ramos-Mercado's

complaint for failure to state a claim.            See Fed. R. Civ. P.

12(b)(6).    The district court granted the motion, finding that

Ramos-Mercado did not have a protected property interest in her

employment   with   PREPA.   The   court    also   declined   to   exercise

supplemental jurisdiction over the Commonwealth law claims. See 28


                                   -4-
U.S.C. § 1367(c)(3).     Judgment was entered for the defendants, and

this appeal followed.

                                   II.

            We review a dismissal for failure to state a claim de

novo, accepting as true the well-pleaded factual allegations in the

complaint and drawing all reasonable inferences in favor of the

plaintiff.    Rivera v. Centro Médico de Turabo, Inc., 575 F.3d 10,

15 (1st Cir. 2009).

            Ramos-Mercado alleges that the appellees violated the

Constitution by depriving her of the right to be reinstated as a

career attorney without due process of law.         To prevail on that

claim at trial, she would have to prove that: (1) she had a

protected property interest in her right to be reinstated, and (2)

the appellees, acting under color of Commonwealth law, deprived her

of   that   interest   without   providing   constitutionally   adequate

procedures.    See Marrero-Gutierrez v. Molina, 491 F.3d 1, 8 (1st

Cir. 2007).

            The district court held that Ramos-Mercado did not have

a protected property interest in her right to be reinstated.        See

Ramos-Mercado v. P.R. Elec. Power Auth., 550 F. Supp. 2d 287, 292

(D.P.R. 2008).   We find it unnecessary to address that issue.     Even

assuming that Ramos-Mercado had a protected property interest in

her right to be reinstated, it is evident from the face of the

complaint and its attachments that the appellees provided her with


                                   -5-
"all the process that was due" before they deprived her of that

interest.    Mard v. Town of Amherst, 350 F.3d 184, 194 (1st Cir.

2003).

            Before explaining why that is so, we emphasize the focus

of the relevant inquiry.        The procedural component of the Due

Process Clause is concerned with process rather than outcome.               See

Zinermon v. Burch, 494 U.S. 113, 125-26 (1990).                  Although the

parties vigorously dispute the correctness of PREPA's decision as

a matter of Commonwealth law, that debate is not material to the

constitutional      question   of      what     process   was    due.       See

Torres-Rosado v. Rotger-Sabat, 335 F.3d 1, 10 (1st Cir. 2003).

Rather,    "to   determine   whether    a     constitutional    violation   has

occurred, it is necessary to ask what process [PREPA] provided, and

whether it was constitutionally adequate."            Zinermon, 494 U.S. at

126.

A.   Constitutional Adequacy of the Procedure

            Constitutional     adequacy        is   measured     against    the

fundamental principle that "individuals whose property interests

are at stake are entitled to 'notice and an opportunity to be

heard.'"    Dusenbery v. United States, 534 U.S. 161, 167 (2002)

(quoting United States v. James Daniel Good Real Prop., 510 U.S.

43, 48 (1993)). Beyond that, however, due process is "flexible and

calls for such procedural protections as the particular situation




                                    -6-
demands."    Gilbert v. Homar, 520 U.S. 924, 930 (1997) (internal

citations and quotation marks omitted).

            There is no question that Ramos-Mercado was on notice of

PREPA's position as of April 19, 2007, when she acknowledges having

received    the   first     letter    from    Rodríguez-Ruiz.          That   letter

informed    her    of   PREPA's      decision      not    to   reinstate    her    and

adequately   described       the   basis     for   that    decision.        The   only

question, then, is whether Ramos-Mercado was given a sufficient

opportunity to contest PREPA's decision.                       See Chmielinski v.

Massachusetts, 513 F.3d 309, 316 (1st Cir. 2000).

            In that regard, we note that Ramos-Mercado could have

sought post-deprivation judicial review of PREPA's decision in the

Commonwealth court system.            See P.R. Laws Ann. tit. 3, §§ 2102,

2171-2176; id. tit 4, § 24y(c).                 Although the availability of

comprehensive post-deprivation procedures of that sort does not

necessarily eliminate the need for a pre-deprivation check against

mistaken decisions, it does affect the necessary scope of such pre-

deprivation procedures.        See Cleveland Bd. of Educ. v. Loudermill,

470 U.S. 532, 545-47 & n.12 (1985); Mard, 350 F.3d at 193.

            PREPA argues that, under the facts of this case, the

exchange    of    letters    between    Ramos-Mercado          and   Rodríguez-Ruiz

provided    Ramos-Mercado      with    a     constitutionally        adequate     pre-

deprivation opportunity to challenge PREPA's position.                     As we have

indicated, Ramos-Mercado clearly articulated her legal argument in


                                        -7-
opposition to PREPA's position in her April 20, 2007, letter.

Rodríguez-Ruiz then replied on June 11, 2007, indicating that PREPA

had considered and rejected her argument.

          Only one fact was material to PREPA's decision: the fact

that the Puerto Rico Supreme Court removed Ramos-Mercado from her

judicial office.    That "independently verifiable" fact has never

been disputed.     Gilbert, 520 U.S. at 933 (citing Codd v. Velger,

429 U.S. 624, 627-28 (1977) (per curiam)). Ramos-Mercado and PREPA

differed only as to the proper interpretation and application of

Commonwealth law and PREPA's personnel regulations.2

          Given the purely legal character of the dispute, the

nature of the interests involved, and the availability of post-

deprivation judicial review, we conclude that the opportunity for

Ramos-Mercado to present her legal argument in writing was all the

process that was due prior to the deprivation in this case.     See

Gilbert, 520 U.S. at 933-34; Dixon v. Love, 431 U.S. 105, 113-14

(1977); Penobscot Air Servs. v. Fed. Aviation Admin., 164 F.3d 713,

723-24 (1st Cir. 1999).      Ramos-Mercado has therefore failed to


     2
          Although Ramos-Mercado has never disputed the fact of her
removal from the judiciary, she suggested for the first time on
appeal that there were other factual disputes between her and
PREPA. We deem that argument waived. In any event, it is beside
the point because the supposedly disputed facts were not material
to PREPA's decision, which turned solely on the fact that Ramos-
Mercado had been removed from office. See P.R. Laws Ann. tit. 3,
§ 1462g(1) (removal from public service renders individual
ineligible for public employment until habilitated); P.R. Elec.
Power Auth., Regulations for Career Service Personnel Management,
§ VIII(G) (Oct. 2006) (same).

                                 -8-
state a due process claim. Our disposition makes it unnecessary to

address   the   individual   capacity    appellees'   qualified   immunity

arguments.

B.   Supplemental Claims

           In addition to her due process claim, Ramos-Mercado

asserted a supplemental Commonwealth law claim in her complaint.

The district court declined to exercise jurisdiction over that

claim, citing its dismissal of the federal claim.             See Ramos-

Mercado, 550 F. Supp. 2d at 293.        We hold that the district court

did not abuse its discretion in so doing, as the motion to dismiss

was decided far in advance of trial and all claims over which the

district court had original jurisdiction were properly dismissed.

See McCloskey v. Mueller, 446 F.3d 262 (1st Cir. 2006).

           AFFIRMED.




                                   -9-